Citation Nr: 1751068	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-47 263	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 1991 Board decision that denied a rating in excess of 10 percent for headaches.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The moving party in this case, the Veteran, served on active duty from July 1986 to March 1990.  

In a September 2016 letter, the Board notified the Veteran that it "received a request for revision dated December 22, 2012 and March 3, 2013, of an August 26, 1991, Board decision on the basis of clear and unmistakable error (CUE)."  With this letter, the Board formally recognized the prior correspondence as effectively raising a motion with the Board to revise an August 1991 Board decision (that, in pertinent part, denied a rating in excess of 10 percent for headaches) on the basis that that decision was clearly and unmistakably erroneous.  This motion is before the undersigned Veterans Law Judge who has been designated to make the final ruling on the motion for VA.


FINDINGS OF FACT

1.  An August 1991 Board decision denied the Veteran's appeal seeking a disability rating in excess of 10 percent for vascular headaches, finding that the disability had not manifested in characteristic prostrating attacks occurring on an average once a month for any portion of the period on appeal at that time.

2.  It is not shown that the correct facts (as they were known at the time) were not before the Board in August 1991, or that the Board incorrectly applied statutory or regulatory provisions then in effect such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSIONS OF LAW

The August 1991 Board decision, denying (in pertinent part) assignment of an increased rating for vascular headaches, is not clearly and unmistakably erroneous; revision of that decision is not warranted.  38 U.S.C. § 7111 (2012); 38 C.F.R. § 20.1403 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA imposes on VA duties "to notify" and "to assist" a claimant seeking VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, such duties to notify and assist do not apply in a claim of CUE.  Determinations regarding CUE are based on the facts of record at the time of the decision challenged, and further factual development would not be appropriate.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

Analysis

The Veteran seeks revision of an August 1991 Board decision's determination that denied an increased rating for his service-connected headaches.  The Veteran seeks to accomplish this revision by demonstrating that the August 1991 Board decision committed CUE in the challenged headache rating determination.

The pertinent rating criteria under which the Veteran's headaches have been rated have not changed in the time since the August 1991 Board decision.  Under Code 8100, a 0 percent rating is warranted for migraines with less frequent attacks than for a 10 percent rating; a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and a maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Code 8199-8100 (1991).  The rating criteria do not define "prostrating" and the courts have not undertaken to define "prostrating" for purposes of Code 8100.  

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C. §§ 5109A(a), 7111(a) and (c).  It is apparent that Congress, in creating § 7111, intended VA to follow the established case law defining a viable claim of CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case law is found primarily in the following precedent opinions of the United States Court of Appeals for Veterans Claims (Court): Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 Vet. App. 412 (1996); Berger v. Brown, 10 Vet. App. 166 (1997); and Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

CUE is defined as the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error; generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  A review for CUE in a prior Board decision must be based on the record and the law as it existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  Further, the doctrine of the favorable resolution of reasonable doubt is not applicable in determinations of whether a prior Board decision contains CUE.  38 C.F.R. § 20.1411(a).

The August 1991 Board decision denied the Veteran's appeal seeking a disability rating in excess of 10 percent for vascular headaches, finding that the disability had not manifested in characteristic prostrating attacks occurring on an average of once a month for any portion of the period on appeal at that time (beginning with the Veteran's separation from active service in March 1990).  In making this finding, the August 1991 Board decision noted that "service medical records show that he was seen at sick call, emergency rooms, and outpatient clinics on approximately a weekly basis from mid-June through mid-October 1989.  He complained of headaches which lasted from hours up to six days."  The August 1991 Board decision also noted that "[a]t a May 1990 VA neurologic examination the veteran described his headaches as primarily left frontal lobe accompanied by some photophobia, blurring of vision, and tearing of his left eye.... characterized by pain lasting up to an hour or two."  The August 1991 Board decision noted that the May 1990 VA examination report showed that "[h]e said that they usually come in spurts of every day for about a week followed by none for approximately a month," and that "[h]e also stated that the headaches could be severe in nature and that he had been given various medications...."

As a threshold matter, a claimant must plead CUE with particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  The Board finds that the Veteran has plead particular allegations of CUE in this case.

In a September 2016 letter, the Board notified the Veteran that it "received a request for revision dated December 22, 2012 and March 3, 2013, of an August 26, 1991, Board decision on the basis of clear and unmistakable error (CUE)."

The December 2012 correspondence from the Veteran explains that he "highly disagree[s] with the decision that my rating of 50% should not have been granted upon discharge."  He argues that his cluster headaches, now rated 50 percent disabling, were no less severe at that time of his discharge.  He argues: "The decision was made to increase my Cluster Migraine Headaches to 50% because of the severity and I feel that should have been upon discharge as my military records will show all my visits to the VA doctors while in the Military and the different medications prescribed to me."

The March 2013 correspondence from the Veteran argues that the Board "overlooked some vital information and denied my appeal for compensation increase...."  He explains: "It [the Board decision] clearly states that I was seen at sick call, emergency rooms, and outpatient clinics on approximately a weekly basis from mid-June through mid-October 1989.  Further, it states my complaints were of headaches which lasted from hours up to six days."  The Veteran asserts that "[t]his is a debilitating condition and the frequency qualifies for an additional review of this case."  The Veteran goes on to cite that the Board decision "states that a 50 percent evaluation requires very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability."  The Veteran cites the Board decision's description that "evidence of record shows that although the veteran had very frequent headaches over several months during service, in the months prior to his recent VA examination, he reported headaches characterized by pain lasting up to an hour or two every day for about a week approximately once a month."  The Veteran points out that "[o]n page 5 of the same document, it says I was seen from mid-June through mid-October 1989."  The Veteran then asserts: "My Cluster Migraine[] headaches were daily; once present for months and my medical records were overlooked in an effort to deny my increase to 50 percent.  Anyone who suffers from these types of migraines knows the pain and lifestyle changes associated with them."  The Veteran then cited documents he wanted considered with the March 2013 correspondence, specifically a medical report from 1998 and a Service Medical Board report from August 1989 (Medical Board documentation is available for review as part of the Veteran's set of service treatment records in the claims-file).  The Veteran concludes by asserting that "I should be compensated at the 50 percent disability pay dating back to March 9, 1990."

A July 2017 brief submitted by the Veteran's representative further argues that "the Board erroneously failed to ensure the VA examination was adequate."  In this regard, the brief explains: "Department of Veterans Affairs (VA) examination (VAE) of May 1990 noted the headaches continued to present, lasting up to an hour or two, usually in spurts coming every day for about a week and then he would not have any for approximately a month."  The Veteran's representative argues: "The examiner never discussed the issue of prostrating symptoms, instead only noting the headaches 'can be severe in nature' and that the veteran has been given various medications including Prednisone, Calan, Fiorinal with only minimal relief."

The July 2017 brief argues "that the Board erred in its August 1991 decision where it concluded there were no prostrating attacks, but failed to ensure that the evidentiary record was adequate to arrive at that determination."  Moreover, "[t]he veteran argues that the VA examiner indicated that the headaches were severe in nature and refractory to treatment, but failed to state that they were, or were not, prostrating in nature."  On this basis, the argument concludes: "As such, the VA, and the Board, had a duty to seek clarification from the examiner, and the Board's reliance on the inadequate examination was in error."

Finally, the July 2017 brief explains that "[t]he veteran additionally argues, as shown in his March 2013 letter, that the Board's decision failed to fully consider the contemporaneous service medical records, including the medical board proceedings, that were documented in the months immediately before his discharge from service and the VAE."

First, the Board notes that the argument presented in the December 2012 correspondence merely asserts that the Veteran believes the 50 percent rating recently assigned for his headache symptoms is based on substantially the same severity of symptomatology as that which was rated 10 percent disabling by the August 1991 Board decision.  This does not identify a CUE in August 1991 Board decision.  The more recent VA determination that the Veteran's headache symptoms were found to meet the criteria for a 50 percent rating as of February 28, 2012, is an entirely distinct determination from the August 1991 Board decision's determination regarding the rating assignment for the Veteran's headache as of that time.  The Veteran argues that the August 1991 Board decision should have found his headache symptoms met the criteria for 50 a percent rating because reportedly similar symptoms were rated 50 percent by a later VA determination, but this is an argument that fails to identify CUE for reasons including:(1) it cites events that took place long after the issuance of the August 1991 Board decision, and (2) it essentially amounts to disagreement with August 1991 Board decision's factual findings based upon its evaluation of the evidence of record at the time.  Citing the outcome of a distinct adjudication on different facts (the question of the severity of the Veteran's headaches in February 2012 is a different factual matter than the question of the severity of the Veteran's headaches during the 1990-1991 period considered by the August 1991 Board decision) is not an identification of CUE in the August 1991 Board decision.  This is true even if the facts of the Veteran's headaches are similar in both adjudications (as the Veteran contends), because two reasonable determinations can reach different outcomes on the same or similar questions.  The Veteran has failed to demonstrate CUE in the August 1991 Board decision unless he shows that the August 1991 Board decision was undebatably incorrect; it is not enough to show that a different outcome could have been reasonably reached.

With regard to the argument in the March 2013 correspondence and the July 2017 brief that the August 1991 Board decision "overlooked some vital information," the Veteran does not actually identify any particular information that was overlooked.  The Veteran's service treatment records were before the Board and discussed in the August 1991 Board decision.  The Veteran's March 2013 correspondence itself points out that the August 1991 Board decision discussed the service treatment records showing sick call, emergency room visits, and outpatient clinic visits on approximately a weekly basis from mid-June through mid-October 1989, and the March 2013 correspondence points out that the Board decision discussed that the Veteran reported headaches lasting from a few hours up to six days.  This information was clearly before the Board in August 1991, and the Veteran himself acknowledges that it was discussed in the Board's August 1991 decision.  To the extent that the Veteran references service records that were not specifically discussed in the August 1991 Board decision, the Veteran does not present any reason to believe any pertinent service records were missing from the set of service records reviewed by the Board in August 1991.  The lack of a specific discussion of a particular record in the August 1991 Board decision is not sufficient to demonstrate CUE.  The Veteran does not otherwise identify any information in the service records that undebatably compels the conclusion that the August 1991 Board decision was in error.

The Veteran's argument in this regard, that the August 1991 Board decision 'overlooked' certain cited information, appears to be intended to convey the Veteran's belief that the cited information is so supportive of his claim that, regardless of being properly before the Board or referenced in the Board's decision, it could not have been properly understood and considered given that the Board denied his claim.  However, this argument is essentially disagreement with the outcome of the August 1991 Board decision's interpretation and application of the law and the facts.  The Veteran's disagreement may be reasonable, but it is not accompanied by a demonstration of the kind of error, of fact or law, that compels the conclusion, to which reasonable minds cannot differ, that the result of the August 1991 Board decision would have been manifestly different but for such an error.  In considering the Veteran's argument in support of finding CUE, the Board at this time is unable to agree that any service record demonstrates that the Veteran's headaches undebatably met the criteria for a rating in excess of 10 percent during the post-service period for consideration at that time.  It is noteworthy that the Veteran's service records document the severity of his symptoms in service, which were discussed by the August 1991 Board decision, but that the Veteran's period of service was not the most pertinent period to the August 1991 determination (as the rating question concerned a period that began with the conclusion of the Veteran's service); the August 1991 Board decision found that post-service medical evidence was the most pertinent evidence to determine the post-service severity of the Veteran's headaches.  The Board does not find that the Veteran has demonstrated a CUE in the August 1991 Board decision's determination in this regard.

The August 1991 Board decision denied the claim at that time because it noted that the Veteran's May 1990 VA examination showed (as summarized by the August 1991 Board decision): "that although the veteran had very frequent headaches over several months during service, in the months before his recent VA examination he reported headaches characterized by pain lasting up to an hour or two every day for about a week approximately once a month."  The August 1991 Board decision determined that "one or two hours of pain per day is not a characteristic prostrating attack...."  The Veteran's disagreement with this finding may be reasonable and understandable, but a reasonable and understandable disagreement is not sufficient to establish the presence of CUE.  While there may be reasonable variance in interpretations of the term 'prostrating,' the Veteran has not identified any authority (and the Board is not otherwise aware of any authority) that supports finding that the August 1991 Board decision was undebatably incorrect in its understanding that "one or two hours of pain per day" did not represent a "characteristic prostrating attack."  The Veteran does not otherwise identify any contents of his service records or any other information of record in August 1991 that undebatably established entitlement to a rating in excess of 10 percent for headaches beginning immediately following service.

The argument presented in the July 2017 brief that "the Board erroneously failed to ensure the VA examination was adequate" is, on its face, inadequate to demonstrate CUE.  All of the arguments presented in the July 2017 brief concerning the alleged deficiency of the May 1990 VA examination report leads to the assertion that the Board failed to fulfill "a duty to seek clarification from the examiner" and "failed to ensure that the evidentiary record was adequate" to make a determination.  Even if it had been error not to accord the Veteran a new examination or medical opinion, a violation in the duty to assist does not constitute CUE.  38 C.F.R. § 20.1403(d)(2); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board recognizes that a reasonable mind might conclude that the information of record in August 1991 regarding the severity of the Veteran's headache symptoms showed disability approximating the level contemplated by the criteria for ratings in excess of 10 percent.  Nevertheless, under the CUE standard applicable in this analysis, the Board concludes that it was not CUE for the August 1991 Board decision to fail to conclude that the Veteran's headaches symptoms at that time manifested in characteristic prostrating attacks occurring on an average once a month, and it was not CUE for the August 1991 Board decision to fail to conclude that the Veteran's headache symptoms at that time manifested in very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  The August 1991 Board decision contemplated the all of the pertinent evidence and information of record at the time, none of which compels the conclusion that the criteria for a rating in excess of 10 percent were undebatably met.

The Board understands the Veteran's belief that his more recent award of a 50 percent rating for headaches has been based upon substantially the same severity of symptomatology that existed when the August 1991 Board decision denied a rating in excess of 10 percent.  The Board nevertheless must find that the August 1991 Board decision's finding that the evidence did not show "characteristic prostrating attacks occurring on an average once a month over the last several months" appears to have been reasonably supported by the evidence of record at the time.  The August 1991 Board decision did not commit CUE in making this determination.

None of the moving party's arguments raise an error of fact or law, to which reasonable minds could not differ, that would have manifestly changed the outcome of the August 1991 Board decision.  To the extent that the Veteran has expressed disagreement as to how the Board weighed and evaluated the facts in rendering the August 1991 decision, such disagreement does not constitute CUE.  See 38 C.F.R. § 20.1403(d)(3).  Under these circumstances, the Board must conclude that the moving party: (1) has not established, without the possibility of reasonable debate, that the correct facts, as they were then known, were not before the Board in August 1991; (2) has not established that the Board ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; and (3) has not established that, but for any such alleged error, the outcome of the decision would have been different.  Accordingly, the criteria for revision (or reversal) of a Board decision based on CUE are not met with respect to the August 1991 Board decision that denied an appeal seeking (in pertinent part) a rating in excess of 10 percent for headaches, and the Motion for revision or reversal of that decision must be denied.

The Board understands the Veteran's belief that the VA's more recent award of a 50 percent rating for the severity of his headache symptoms is based upon the same severity of symptoms he recalls experiencing throughout his post-service life.  Accordingly, the Board understands the Veteran's frustration with the fact that the recently assigned 50 percent rating has not been applied throughout his post-service life.  Unfortunately, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C. §§ 503, 7104;  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes that no equities, no matter how compelling, can create a right to payment which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  VA regulations simply do not provide a remedy under this theory of equity.



ORDER

The Motion for revision or reversal of an August 1991 Board decision (that denied a rating in excess of 10 percent for headaches) based on an allegation of CUE in that decision is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



